 



Exhibit 10.12

“CONFIDENTIAL TREATMENT”

PLEASE NOTE: The only portions of this Plan for which the Applicant seeks
confidential treatment are the financial performance criteria set forth in
Schedule 3, Schedule 3A, and Schedule 3B, which have been omitted from the
public filing and are indicated as follows: “{****}”.

INDEPENDENT BANK CORP.
AND ROCKLAND TRUST COMPANY
EXECUTIVE OFFICER PERFORMANCE INCENTIVE PLAN

Plan Approval, Plan Year, and Defined Terms

          This Independent Bank Corp. And Rockland Trust Company Executive
Officer Performance Incentive Plan (the “Plan”) has been approved by the Board
on February 10, 2005, based upon the recommendation of the Compensation
Committee, for use in the 2005 calendar year.

          Capitalized terms used in this Plan are defined as set forth below in
Section 5.

SECTION 1: PURPOSE

          This Plan has been created to provide salaried Executive Officers of
the Holding Company and the Bank who are not entitled to sales commissions with
a cash incentive program designed to motivate them to perform to their full
potential and thereby assist the Holding Company and the Bank in achieving
financial success. The financial success of the Holding Company and the Bank
shall be determined by comparing the financial results of the Holding Company
with specific financial performance goals approved by the Board, based upon the
recommendation of the Compensation Committee.

          A diagram depicting the process and computation used to determine a
Participant’s Award, which is more fully described below, is attached hereto as
Schedule 1.

SECTION 2: AWARDS

          Awards to Participants will be determined, and paid, as follows:



a.   Participants. The persons eligible to receive Awards will consist of the
Executive Officers. Any Executive Officers who are paid sales commissions are
not eligible to participate in this Plan. Executive Officers will be eligible to
participate in this Plan upon their first date of employment. Executive Officers
with less than one year of service will receive a prorated award based on length
of service. Newly elected Executive Officers will participate in this Plan upon
election to Executive Officer status.

Page 1 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”



b.   Award Determination. The Award for the CEO will be derived from the product
of the CEO’s Target Award multiplied by the Bank Performance Adjustment Factor.
The Award for all Participants other than the CEO will be derived from the
product of the Participant’s Target Award multiplied by the Bank Performance
Adjustment Factor and multiplied by the Individual Performance Adjustment
Factor. The Award payable to any Participant, therefore, may be less than or
more than the Participant’s Target Award, depending upon whether, or the extent
to which, Bank Performance Goals and — if applicable — individual Performance
Goals and Objectives for the Plan Year have been achieved.   c.   Target Awards.
Target Awards will be established by the Board for each Participant. The tiers
of percentages used to determine Target Awards for Executive Officers for the
Plan Year is attached hereto as Schedule 2.   d.   Bank Performance Goals. Bank
Performance Goals will be established by the Board as soon as practical. The
Bank Performance Goals for the Plan Year are attached hereto as Schedule 3. In
general, Bank Performance Goals will measure the Holding Company’s financial
performance and also, when appropriate, the achievement of specified strategic
goals and/or operational objectives.   e.   Bank Performance Adjustment Factor.
The Bank Performance Adjustment Factor may be adjusted upward or downward within
the parameters set forth on Schedule 3 based upon the performance of the Holding
Company as to a given performance criteria set forth in the Bank Performance
Goals. The range of the Bank Performance Adjustment Factor for the CEO with
respect to the Earnings Per Share Measure is set forth on Schedule 3A. The range
of the Bank Performance Adjustment Factor for all Participants other than the
CEO with respect to the Earnings Per Share Measure is set forth on Schedule 3B.
The range of the Bank Performance Adjustment Factor set forth on Schedule 3A and
Schedule 3B, however, is subject to a 75% reduction if the threshold set forth
on Schedule 3 for either the Return On Average Equity Measure or the Return On
Average Assets Measure is not met.   f.   Individual Performance Adjustment
Factor. The Individual Performance Adjustment Factor will not be applicable to
the CEO. For all Participants other than the CEO, the Individual Performance
Adjustment Factor may be adjusted upward or downward within the parameters set
forth on Schedule 4 based upon an evaluation of their achievement of individual
Performance Goals and Objectives for the Plan Year.   g.   Payment of Awards.
Awards will be paid, in cash, as soon as practicable after the close of the Plan
Year. No Award will be payable to any Participant who is not an Employee on the
last day of the Plan Year except that if, during the last eight months of the
year, the Participant takes normal retirement (as defined in the Bank’s
principal retirement program), dies, or is involuntarily terminated other than
for Cause, the Participant may be entitled to a prorated Award as and to the
extent determined by the Board. If a Participant is on disability for more than
four months of the Plan Year, the Participant will be entitled to a prorated
Award. If disability lasts four months or

Page 2 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”



    less, there will be no reduction in the amount of the Award. Participants
who resign voluntarily after the end of the year, but before Award payments are
made, will be eligible for an Award as and to the extent determined by the
Board. Participants who leave after the end of the Plan Year with an overall
rating of “1” or “2” on their Employee Performance Appraisal for the Plan Year
will not be eligible for an Award. In the event of a Change of Control, the
funds accrued by the Bank to the date of the Change of Control will, subject to
the approval of the Board, be awarded to the Participants according to the terms
of this Plan.

SECTION 3: ADMINISTRATION

This Plan will be administered by the Board, based upon the recommendations of
the Compensation Committee. All determinations regarding the achievement of any
Bank Performance Goals, the achievement of a Participant’s individual
Performance Goals and Objectives, and the amount of any individual Award will be
made by the Board, in its sole and absolute discretion, based upon the
recommendations of the Compensation Committee. Notwithstanding any other
provision of this Plan to the contrary, the Board reserves the right, in its
sole and absolute discretion, to: make adjustments to the Bank Performance
Adjustment Factor within the parameters set forth on Schedule 3 based upon
one-time, non-recurring, or extraordinary events; and, to reduce, including a
reduction to zero, any Award to a Participant otherwise payable under this Plan.



a.   Authority. The Board will have authority (i) to exercise all of the powers
granted under this Plan, (ii) to construe, interpret and implement this Plan and
any related document, (iii) to prescribe, amend and rescind rules relating to
this Plan, (iv) to make all determinations necessary or advisable in
administering this Plan, and (v) to correct any defect, supply any omission and
reconcile any inconsistency in this Plan. The Board shall also have such other
and further specified duties, powers, authority, and discretion as are elsewhere
expressly set forth in this Plan or as may be conferred upon the Board by
necessary implication.   b.   Determinations Final. The actions and
determinations of the Board on all matters relating to the Plan and any Awards
will be final and conclusive, except to the extent otherwise provided by law.  
c.   Liability. The Board will not be liable for any action taken or
determination made in good faith with respect to this Plan or any Award
hereunder, and the Holding Company and the Bank will indemnify and hold the
Board harmless with respect to any actions taken or decisions made in good faith
under this Plan.   d.   Awards. The Board will have authority to determine,
among other things, the Executive Officers to whom, and the time or times at
which, Awards will be made and the requisite conditions thereof.

Page 3 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

SECTION 4: MISCELLANEOUS



a.   Nonassignability. No Award will be assignable or transferable (including
pursuant to a pledge or security interest) other than by will or by laws of
descent and distribution.   b.   Withholding Taxes. Whenever payments under this
Plan are to be made, the Bank may withhold therefrom an amount sufficient to
satisfy any applicable governmental withholding tax requirements related
thereto.   c.   Amendment or Termination of this Plan. The Board may from time
to time suspend or discontinue this Plan or revise, amend, or terminate this
Plan.   d.   Non-Uniform Determinations. The Board’s determinations under this
Plan need not be uniform and may be made selectively among persons who receive,
or are eligible to receive, Awards under this Plan, whether or not such persons
are similarly situated. Without limiting the generality of the foregoing, the
Board will be entitled, among other things, to make non-uniform and selective
determinations and to establish non-uniform and selective Target Awards. Any
non-uniform determinations known at the time this Plan was approved are set
forth on Schedule 5.   e.   Other Payments or Awards. Nothing contained in this
Plan will be deemed in any way to limit or restrict the Holding Company, the
Bank, or the Board, from making any award or payment to any person under any
other plan, arrangement or understanding, whether now existing or hereafter in
effect.   f.   Payments to Other Persons. If payments are legally required to be
made to any person other than the person to whom any amount is available under
this Plan, payments will be made accordingly. Any such payment will be a
complete discharge of the liability of the Holding Company, the Bank, and/or the
Board.   g.   Unfunded Plan. This is an unfunded Plan. No provision of this Plan
will require the Holding Company or the Bank, for the purpose of satisfying any
obligations under this Plan, to purchase assets or place any assets in a trust
or other entity to which contributions are made or otherwise to segregate any
assets, nor will the Holding Company or the Bank maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants will
have no rights under this Plan other than as unsecured general creditors of the
Holding Company and the Bank, except that insofar as they may have become
entitled to payment of additional compensation by performance of services, they
will have the same rights as other employees under generally applicable law.  
h.   Limits of Liability. Neither the Holding Company, the Bank, the Board, nor
any other person participating in any determination of any question under this
Plan, or in the interpretation, administration or application of this Plan, will
have any liability to any party for any action taken or not taken in good faith
under this Plan.

Page 4 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”



i.   Rights of Employees. Nothing contained in this Plan will confer upon any
Employee or Participant any right to continue in the employ or other service of
the Holding Company or the Bank or constitute any contract or limit in any way
the right of the Holding Company or the Bank to change such person’s
compensation or other benefits or to terminate the employment or other service
of such person with or without Cause.   j.   Section Headings. The section
headings contained herein are for the purposes of convenience only, and in the
event of any conflict, the text of this Plan, rather than the section headings,
will control.   k.   Invalidity. If any term or provision contained herein will
to any extent be invalid or unenforceable, such term or provision will be
reformed so that it is valid, and such invalidity or unenforceability will not
affect any other provision or part hereof.   l.   Applicable Law. The Plan will
be governed by the laws of the Commonwealth of Massachusetts without regard to
the conflict of law principles thereof.

SECTION 5: DEFINITIONS

The following terms, as used herein, will have the meaning specified:



a.   “Award” means a cash incentive payment made to a Participant pursuant to
this Plan.   b.   “Bank” means Rockland Trust Company.   c.   “Bank Performance
Goals” means the criteria set forth on Schedule 3 that have been selected to
measure the Holding Company’s financial performance and also, when appropriate,
the achievement of specified strategic goals and/or operational objectives.  
d.   “Bank Performance Adjustment Factor” means a factor determined by the level
of performance against the criteria set forth in the Bank Performance Goals.  
e.   “Board” means the Board of Directors of the Holding Company, as it may be
comprised from time to time.   f.   “Cause” means (i) a felony conviction of a
Participant; (ii) the commission by a participant of an act of fraud or
embezzlement against the Bank or the Holding Company; (iii) willful misconduct
or gross negligence materially detrimental to the Holding Company or the Bank;
(iv) the Participant’s continued failure to implement reasonable requests or
directions after thirty (30) days written notice to the Participant; (v) the
Participant’s wrongful dissemination or use of confidential or proprietary
information; (vi) the intentional and/or habitual neglect by the Participant of
his or her duties to the Holding Company or the Bank; or (vii) a breach of the
Code

Page 5 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”



    of Ethics for the Holding Company and the Bank; (viii) any other reasons
consistent with the Holding Company’s and/or the Bank’s policies and procedures
regarding dismissals as they are adopted and implemented from time to time.  
g.   “Change of Control” means that, prior to any payout under this Plan (a) any
“person” (as such term is defined in Section 13 (d) of the Securities Exchange
Act of 1934, as amended) is or becomes the beneficial owner, directly or
indirectly, of either (i) a majority of the outstanding common stock of the
Holding Company or the Bank, or (ii) securities of either the Holding Company or
the Bank representing a majority of the combined voting power of the then
outstanding voting securities of either the Holding Company or the Bank,
respectively, or (b) during any period of two consecutive years following the
date of this Plan, individuals who at the beginning of any such two year period
constitute the Board of Directors of the Holding Company cease, at any time
after the beginning of such period, for any reason to constitute a majority of
the Board, unless the election of each new director was nominated or approved by
at least two thirds of the directors of the Board then still in office who were
either directors at the beginning of such two year period or whose election or
whose nomination for election was previously so approved.   h.   “CEO” shall
mean the Chief Executive Officer of the Holding Company and of the Bank.   i.  
“Compensation Committee” means the Joint Compensation Committee of the Boards of
Directors of the Holding Company and the Bank.   j.   “Executive Officer” means
the CEO and any other person who has been identified as an Executive Officer of
the Holding Company and/or the Bank in filings with the Securities Exchange
Commission.   k.   “Holding Company” means Independent Bank Corp.   l.  
“Individual Performance Adjustment Factor” means a factor (or factors) that
will, when multiplied by a Participant’s Target Award and the Bank Performance
Adjustment, determine the amount of a Participant’s Award.   m.   “Participant”
means an Executive Officer selected to participate in this Plan whose cash
compensation (other than salary) is not superseded by an individual employment
agreement or other incentive plan. If any employee is governed by an individual
employment agreement, such employee may be a Participant in the Plan to the
extent the terms of such agreement does not supersede this Plan. Employees who
are paid sales commissions are not eligible to participate in this Plan.   n.  
“Plan” means this Independent Bank Corp. And Rockland Trust Company Executive
Officer Performance Incentive Plan.   o.   Plan Year” shall mean the calendar
year for which this Plan has been approved.

Page 6 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”



p.   “Target Award” means the Participant’s base salary on November 1st of the
Plan Year, multiplied by the target percentage established for that Participant.

Page 7 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

SCHEDULE 1

(2005 INCENTIVE COMPENSATION PLAN CHART) [b54808ibb5480802.gif]

The Individual Performance Adjustment Factor is not applicable to the CEO.

Page 8 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

SCHEDULE 2

PERCENTAGE TIERS USED TO DETERMINE
TARGET AWARDS FOR EXECUTIVE OFFICERS

         
President/CEO
    45 %
EVP – Commercial Loan
    30 %
EVP –Retail & Marketing
    30 %
Treasurer/Chief Financial Officer
    30 %
Director Of Human Resources
    20 %
General Counsel
    20 %
Managing. Dir Residential Mortgage
    20 %
Chief Technology & Operations Officer.
    20 %
Managing Dir. Business Banking
    20 %

Page 9 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

SCHEDULE 3

BANK PERFORMANCE GOALS AND

BANK PERFORMANCE ADJUSTMENT FACTORS



                                                          Bank Performance Goals
& Bank   Measure       Performance Adjustment Factors                  
Threshold       Target       Maximum                            
Holding Company Earnings Per Share According To Generally Accepted Accounting
Principles
    Performance Level       {****}         {****}         {****}                
           
 
    Adjustment: All but       50 %       100 %       125 %
 
    CEO                                                        
 
    Adjustment: CEO       25 %       100 %       200 %                          
Holding Company Return On Average Equity *
    Performance                              
 
    Level       {****}                                                        
 
    Adjustment       75 %     Not Applicable                                    
Holding Company Return On Average Assets*
    Performance Level       {****}                                              
         
 
    Adjustment       75 %                    

Consistent with this Plan, the Board reserves the right to adjust any Awards by
considering factors including – but not limited to – compliance and credit
quality



--------------------------------------------------------------------------------

*    The greatest adjustment is a reduction to 75% of the Bank Performance if
one or both of the Thresholds is missed.

Page 10 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

SCHEDULE 3A

BANK PERFORMANCE ADJUSTMENT FACTORS
FOR CEO AT SPECIFIED LEVELS OF EPS ATTAINMENT

                              CEO             Bank         EPS   Performance  
Increment
Threshold
  {****}     25 %     4.16 %

  {****}     29 %     4.16 %

  {****}     33 %     4.16 %

  {****}     38 %     4.16 %

  {****}     42 %     4.16 %

  {****}     46 %     4.16 %

  {****}     50 %     4.16 %

  {****}     54 %     4.16 %

  {****}     58 %     4.16 %

  {****}     62 %     4.695 %

  {****}     67 %     4.695 %

  {****}     72 %     4.695 %

  {****}     77 %     4.695 %

  {****}     81 %     4.695 %

  {****}     86 %     4.695 %

  {****}     91 %     4.695 %

  {****}     95 %     4.695 %
Target
  {****}     100 %     0.0 %

  {****}     114 %     14 %

  {****}     129 %     14 %

  {****}     143 %     14 %

  {****}     157 %     14 %

  {****}     172 %     14 %

  {****}     186 %     14 %
Maximum
  {****}     200 %     14 %

Page 11 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

SCHEDULE 3B

BANK PERFORMANCE ADJUSTMENT FACTORS
FOR PARTICIPANTS OTHER THAN CEO
AT SPECIFIED LEVELS OF EPS ATTAINMENT

             
Threshold
  {****}     50.0 %

  {****}     52.8 %

  {****}     55.6 %

  {****}     58.3 %

  {****}     61.1 %

  {****}     63.9 %

  {****}     66.7 %

  {****}     69.4 %

  {****}     72.2 %

  {****}     75.0 %

  {****}     78.1 %

  {****}     81.2 %

  {****}     84.4 %

  {****}     87.5 %

  {****}     90.6 %

  {****}     93.7 %

  {****}     96.9 %
Target
  {****}     100.0 %

  {****}     103.6 %

  {****}     107.1 %

  {****}     110.7 %

  {****}     114.3 %

  {****}     117.9 %

  {****}     121.4 %
Maximum
  {****}     125.0 %

Page 12 of 14



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

SCHEDULE 4

INDIVIDUAL PERFORMANCE ADJUSTMENT FACTORS

                Individual Goals and Objectives     Individual Performance    
for Plan Year     Adjustment Factor     Does Not Meet Most     0.0     Meets
Most     0.5 — 0.8     Fully Meets All or all the most important     0.8 — 1.05
    Exceeds Most or most meaningful     1.05 — 1.30     Exceeds All or performs
beyond objectives     1.30 — 1.70    

An Executive Officer’s achievement of individual performance Goals and
Objectives will be measured at his/her broadest level of individual
responsibility, based upon the “Goals for Next Year” section of his/her
performance appraisal for the Plan Year. The evaluation as to achievement of
individual performance Goals and Objectives will be based on the Board’s
judgment of the Executive Officer’s performance on results goals only, not
overall performance rating. The Board may adjust an Executive Officer’s entire
Award downward if non-goals aspects of performance (e.g., values) assessed with
the Bank’s Employee Performance Appraisal are considered less than acceptable.
Awards, however, may not be increased for performance at or better than
acceptable levels on non-goals aspects of performance.

Page 13 of 14



--------------------------------------------------------------------------------



 



SCHEDULE 5

NON-UNIFORM DETERMINATIONS FOR 2005

No non-uniform determinations have yet been made for 2005

Page 14 of 14